DETAILED ACTION
	Claims 14-32, 34-35 are pending.


Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 14-16, 23, 34 and 35 (where claims 14-15, 23 are linking claims), drawn to a method for inhibiting immune cell migration and treating an immune cell migration-related disease in a subject comprising reducing the level of KRS in the immune cell and including administering a KSR inhibitor, classified in C12N15/111.
II. 	Claims 14-15, 17 and 23 (where claims 14-15, 23 are linking claims), drawn to a method for promoting immune cell migration comprising increasing the level of KRS in the immune cell, classified in A61K48/00.
III. 	Claims 14-15, 18, 19 and 23 (where claims 14-15, 20, 23 are linking claims), drawn to a method for inhibiting immune cell migration comprising reducing plasma membrane location specific reduction of KRS level by enhancement of endocytosis of KRS present at the plasma membrane location, classified in A61K39/395.
IV. 	Claims 14-15, 18, 20 and 23 (where claims 14-15, 20, 23 are linking claims), drawn to a method for inhibiting immune cell migration comprising reducing plasma membrane location specific reduction of KRS level by suppression of KRS translocation to the plasma membrane, classified in C12N2501/999.
V. 	Claims 14-15, 21, 22, 23 (where claims 14, 15, and 23 are linking claims), drawn to a method for promoting immune cell migration by plasma membrane location-specific increase of the level of KRS, classified in A61K38/00.
. 	Claims 24-31, drawn to a method for screening a prophylactic or therapeutic agent of an immune cell migration-related disease comprising determining whether a test agent inhibits immune cell migration, classified in G01N33/5029.
VII. 	Claim 32, drawn to a method for screening a prophylactic or therapeutic agent of an immune cell migration-related disease comprising determining if a test agent lowers the level of KSR at the plasma membrane or lowers translocation of KRS of KRS to the plasma membrane, classified in G01N33/5035.

The inventions are independent or distinct, each from the other because:
Inventions I-V are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect as each invention uses different materials and/or has different results (e.g., increasing vs. decreasing, promoting vs. reducing, etc.).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions VI-VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different 
Inventions I-V are unrelated to Inventions VI-VII.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions I-V are drawn to methods of controlling immune cell migration and treating immune cell migration-related disease while inventions VI-VII are drawn to screening methods for identifying therapeutic agents.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election Requirement

Species Election Requirement 1:
This application contains claims directed to the following patentably distinct species of immune cells (e.g., see claims 15 and 29): a monocyte, a macrophage, a neutrophil, an 
 The species are independent or distinct because each cell type is distinct from the others. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 14-32, 34-35 are generic.

Species Election Requirement 2:
This application contains claims directed to the following patentably distinct species of agents (e.g., see claim 31): siRNA, shRNA, miRNA, ribozyme, DNAzyme, peptide nucleic acid (PNA), antisense nucleotide, antibody, aptamer, peptide, peptide mimetic, substrate analog, natural extract and synthetic compound.
The species are independent or distinct because each agent is structurally and functionally distinct from the others. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 24-31 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the prior art applicable to one species would not likely be applicable to another species;
(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/            Primary Examiner, Art Unit 1635